Exhibit 10.4
 

   
PLEDGE OF SHARES
 




 
Over certain shares in
Business Marketing Services, Inc
 
BETWEEN
 
 
Hans Pandeya
as pledgor
 
AND
 
Emil Koutanov, Guy Havenstein, Tony Fle-Danijelovich
as pledgee
 


 
 
1

--------------------------------------------------------------------------------

 




CONTENTS
 

1. BACKGROUND i 2. DEFINITIONS ii 3. PLEDGE ii 4. VOTING RIGHTS ii 5. PERFECTION
ii 6. CONTINUING SECURITY ii 7. ENFORCEMENT iii 8. REPRESENTATIONS, WARRANTIES
AND UNDERTAKINGS iii 9. POWER OF ATTORNEY iv 10. ASSIGNMENT iv 11. LAW AND
JURISDICTION v

 


Schedule 1:                                Power of attorney

 
PLEDGE OF SHARES
   
BETWEEN
 
Hans Pandeya
as pledgor
     
Founders
as pledgee
   



This pledge agreement (the "Pledge Agreement") is made on [] November 2006 by


(1)
Hans Pandeya (the "Pledgor"), a Swedish natural person, passport no, [] with
home address at 113 Harvard Street, Cambridge MA 02141, as pledgor



in favour of


(2)
Founders (the "Pledgee"), Emil Koutanov, Guy Havenstein, Tony Fle-Danijelovich
as pledgee.



1.  
BACKGROUND

 
The agreement. Pursuant to a Asset Transfer Agreement (the "Agreement") dated
the date hereof between Business Marketing Services, Inc as buyer (the "Buyer")
and the Pledgee as seller, the Pledgee has agreed to sell its entire assets and
rights in the gTrade Trading Platform for an amount of USD 300,000 to the Buyer.
The transfer of ownership to the assets under the Agreement has been effectuated
on the date hereof. However, the Buyer has been granted a credit with respect to
USD 300,000 of the purchase price, which only falls due on 31 May 2010. As
security for this credit Hans Pandeya, shareholder in the Buyer, has agreed to
pledge certain of his shares in the Buyer to the Pledgee on the terms and
conditions set forth below.
 
 
2

--------------------------------------------------------------------------------

 
 
Outstanding payment obligation. The outstanding payment obligation of the Buyer
under the Agreement in the amount of USD 300,000 is referred to as the "Secured
Obligation". The Secured Obligation comprises all actual, contingent, present
and/or future obligations and liabilities of the Buyer from time to time to the
Pledgee with respect to payment of the outstanding part of the purchase price
under the Agreement.
 
The Company. Business Marketing Services, Inc is an American company having its
registered address at One Broadway, 10th floor, Cambridge MA 02142 (the
"Company").  The shares in the Company are traded on the OTC BB in the US with
the ticker symbol BMSV.
 
The shares. The Pledgor is the owner of 300,000 shares in the Company.
 
2.  
DEFINITIONS

 
Defined terms. In addition to the terms defined above, the following terms shall
have the following meaning in this Pledge Agreement:
 
"Shares" means [300,000 of the Pledgor's present shares in the Company,
including all rights to receive dividends, liquidation or redemption proceeds.


Headings. In this Pledge Agreement clause headings are for ease of reference
only.
 
3.  
PLEDGE

 
Pledge. As security for the fulfilment of the Secured Obligation, the Pledgor
hereby pledges with first priority to the Pledgee all its right, title and
interest in and to the Shares.
 
4.  
VOTING RIGHTS

 
Voting rights. Notwithstanding Clause 3, the Pledgor has the right to exercise
the voting rights on the Shares in a manner consistent with this Pledge
Agreement and the Agreement.
 
5.  
PERFECTION

 
Perfection. The Pledgor undertakes immediately to procure that the Pledgee is
registered as pledgee in the OTC:BB system with respect to the Shares.
 
6.  
CONTINUING SECURITY

 
Effective date. This Pledge Agreement shall be effective as of the date hereof
and shall continue to be effective until the Secured Obligation have been
fulfilled.
 
No discharge. This Pledge Agreement will not be discharged or affected by:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)  
any invalidity or unenforceability of the Pledgor's or any other person's
obligations under the Agreement or any security granted in connection therewith;

 
(b)  
any extensions or time granted to the Pledgor or any other person who is liable
for any obligations under the Agreement or any failure or delay in enforcing any
such obligations under the Agreement;

 
(c)  
any release of or amendment to the Agreement any of the security granted in
connection therewith;

 
(d)  
the Pledgor or any other person who is liable for any of the obligations under
the Agreement being or becoming insolvent; or

 
(e)  
any other act or omission of any kind by the Pledgor, the Pledgee or any other
person which might constitute a discharge or reduction of the Pledgor's
obligations under this Pledge Agreement.

 
Reinstatement in the event of bankruptcy. If any payments received in relation
to the Secured Obligation are set aside in the event of a bankruptcy, the
Secured Obligation shall be restored to also include such payments and this
Pledge Agreement shall forthwith be in force notwithstanding any termination of
this Pledge Agreement and/or the fulfilment of the Secured Obligation.
 
7.  
ENFORCEMENT

 
Remedies. If the Buyer has not paid the Secured Obligation in full to the
Pledgee on 31 May 2010, the Pledgee has the right to immediately:
 
(a)  
sell all or part of the Shares without judgement or any other basis for
execution;

 
(b)  
exercise any or all rights attached to the Shares including the voting rights;

 
8.  
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 
Representations and warranties. The Pledgor represents and warrants to the
Pledgee that:
 
(a)  
the Shares are not subject to any encumbrances other than as set forth in this
Pledge Agreement;

 
(b)  
none of the Shares is subject to any shareholders' agreements; and

 
(c)  
there are no provisions in the Company's Articles of Association and the Pledgor
is not subject to any other agreement, which restricts the transfer of the
Shares or the ability of the Pledgor to enter into this Pledge Agreement (is
this corrected? How about restricted shares?), including any rights of first
refusal, options, pre-emptive rights, requirements for consent or any rights
restricting or affecting the voting rights on or the disposal of the Shares.

 
Undertakings. The Pledgor undertakes towards the Pledgee:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)  
not to grant or permit to exist, and immediately procure the removal of any
encumbrance on the Shares (including the voting rights), except as set out in
this Pledge Agreement;

 
(b)  
not to sell or otherwise dispose of the Shares fully or partly;

 
(c)  
immediately to forward any relevant notices regarding the Shares and the Company
to the Pledgee;

 
(d)  
to execute and deliver to the Pledgee such other documents and do such acts and
take such steps which the Pledgee shall request for the purpose of perfecting
and exercising its rights under this Pledge Agreement;

 
(e)  
not to enter into any shareholders' agreement with respect to the Shares;

 
(f)  
not to vote, without the prior written consent of the Pledgee, for any
resolution or do or cause or permit to be done anything which will, or could be
reasonably expected to, materially adversely affect the Shares or the
effectiveness or value of the pledge or the Pledgee’s rights under this Pledge
Agreement; and

 
(g)  
to ensure that all share certificates and any other instruments issued in
relation to the Shares, are immediately delivered in original to the Pledgee.

 
(h)  
to not impede upon the Pledgee's rights to the full enjoyment including the sale
of the Pledged Shares beyond those limitations that are imposed by the U.S.
Securities and Exchange Commission (the "SEC"); and

 
(i)  
in accordance to the Rule 144 of the SEC, the Pledgor will immediately upon
request, grant consent to the Pledgee to the removal of the restricted legend
from the Pledged Shares.

 
9.  
POWER OF ATTORNEY

 
The Pledgor irrevocably appoints the Pledgee as its agent with full power and
authority upon the occurrence of an event of default under the Agreement to act
for the Pledgor and in its name and on its behalf:
 
(a)  
to do such things and take such action as is set forth in Clause 7; and

 
(b)  
to sign and register all documents, which may be necessary in connection with a
transfer of the Shares and to receive and sign for all sale proceeds.

 
In case of an event of default set forth in Section 9.1, the Pledgor will at the
request of the Pledgee issue a separate power of attorney in the form set out in
Schedule 1, giving the Pledgee the exclusive right to exercise or cause to be
exercised the voting right and other shareholder rights pertaining to all of the
Pledgor’s shares and other securities held in the Company, including but not
limited to the Shares. The power of attorney shall be renewed annually and the
Pledgor shall ensure that such power of attorney at all relevant times remains
in effect.
 
 
5

--------------------------------------------------------------------------------

 
 
10.  
ASSIGNMENT

 
The Pledgee may at any time assign or transfer all or part of its rights or
obligations under this Pledge Agreement without the prior consent from the
Pledgor.
 
11.  
LAW AND JURISDICTION

 
Law. This Pledge Agreement shall be governed by Australian law.
 
Main jurisdiction. The courts of New South Wales in Australia  shall have
exclusive jurisdiction with respect to any dispute arising out of or in
connection with this Pledge Agreement.

 
As Pledgor
Hans Pandeya:
 

Signature: /s/ Hans Pandeya  

      

As Pledgee
Founders:
 

Signature:   Print name:   Capacity:  

 
 
6

--------------------------------------------------------------------------------

 


Schedule 1




FORM OF POWER OF ATTORNEY




Hans Pandeya (the “Pledgor”) hereby empowers any person duly appointed by
Founders (the Pledgee) to attend all general meetings of the shareholders in
Business Marketing Services, Inc  (the Company) as the Pledgor’s representative
and to vote at such general meeting for all the shares in the Company owned by
the Pledgor.


This power of attorney is irrevocable and will exclude the Pledgor from
exercising the voting rights at general meeting of shareholders in the Company.


This power of attorney becomes effective on the date it is signed by the Pledgor
and it shall remain in force for one year from such date.


This power of attorney shall in all respects be governed by and construed in
accordance with the laws of new South Wales, Australia.




Date           /           2010






________________________
Hans Pandeya
 
 
 
8